       Case 2:20-cr-00035-JFW Document 12 Filed 03/09/20 Page 1 of 1 Page ID #:71



                                                                                            "                 ~




                                                                                                ~#     `.^,        F '
                                                                                                                     V ~

                                                                                                                   ~~

                                        UNITED STATES DISTRICT COURT                            v~~~          ~
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              .a
                                                              CASE NUMBER
UNITED STATES OF AMERICA                                                                        SF~~
                                                  PLAINTTFF                     2v~~ S ~
                                                                             ~~''
                  V.

                                                                   REPORT COMMENCING CRIMINAL
~ ~T~K~u--        EN(.~{.,,L~-N D~'~
                                                 DEFENDANT                       ACTION

TO: CLERK'S OFFICE,U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or nknown should indicate "N/A".

1• Date and time of arrest: 03 0`~ ZoZ~o             ,' •r `~ 3b           ~}AM ❑ PM
                                                    r
2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding: ~ yes        ~,No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):       Yes    ❑ No

4. Charges under which defendant has been booked:

    ~~S V~~- loo ~         ~ b os ~. 15~"L

5. Offense charged is a:       Felony      ❑Minor Offense          ❑Petty Offense       ❑Other Misdemeanor

6. Interpreter Required: ~~No          ❑Yes       Language:        N 1~

7• Year of Birth: ~ ~~'~

8. Defendant has retained counsel:       ~ No
      Yes        Name: J ~~' ~'~ ~ ~~                                Phone Number: ~l6 ~ Z~Z — ~~~


9• Name of Pretrial Services Officer notified:      ~ t~-~~~Z~ 3 - E5 y                _ 5Sb ~ J
10. Remarks (if anY):    C~IV~~/~
                        ~'                        ~u~ ~;l-~
11. Name: ~ ~ND~~ ~v ~i~1                               (please print)

12. Office Phone Number: ~O — ZS'-t ~ O'~l~(0                            13• Agency:   ~~

14. Signature:    ~              ~ ~~                                    15• Date:   b31 O S   I ZbL b



CR-64(2/14)                              REPORT COMMEi~iCING CRIMINAL ACTION
